Title: To Thomas Jefferson from John Bondfield, 22 September 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 22 Sep. 1789. A small ship from Alexandria arrived the day before consigned to Fenwick, Mason & Co., but Mason informs him he is instructed to “send her back with all diligence and that he proposes her to Sail in Eight days”; hence there is no time for TJ to take her.—“They write from Virginia the Crop of Wheat is very abundant that the Indian Corn promises favorable in which case great shipments from  that State may be made. The prices all charges on board will not exceed 12₶ our Boisseau which sells at this day at 19 and 20. It might merrit the attention of M. Necker to send over orders for the Supplies sooner than let England subject them to so heavy a subsidy, which they might avoid by sending french Ships and giving orders to some respectable house on the other side to make the purchases and ship on Account of france.


500000 Boisseaux brought from England say imported from America in English ships and sold for their account as was the last years transactions Cost to france with the bounty 22₶ ⅌ Bois.
11,000,000


The said 500000 Boisseaux purchased by orders of france in America shipt in french ships would Cost the Nation only 12₶ Per Boisseaux
6,000,000


By Consequence a saving of five million
 5,000,000


that the nation would have less to pay to foreigners.—The purchases that france will be forced to make this year will amount at least to forty Millions of Livres. If purchased and imported in french bottoms it will not cost less to Government but it would prove a National Saving of at least 4 tenths a sensible difference. In a Political light the said increase of Capital if made by England Acts against france in a double sence by increasing the riches and the navigation of one at the Expence of the other, who pays all.”
